mM yw.
a KOG:2019R00287 cae a fleED

IN THE UNITED STATES DISTRICT COURS [3 AUG 20 PH 5: " 0“

FOR THE DISTRICT OF MARYLAND
ue Men'S OFFICE

UNITED STATES OF AMERICA * fe BALE th cae" cv
*
*
v. * CRIMINAL NO. a
MEAN PEACH, * (Conspiracy, 18 U.S.C. § 371; Interstate
CHONNATHASON HAS, ‘ Transportation of Stolen Property, 18
a/k/a “Bora Has,” i, U.S.C, § 2314; Wire Fraud, 18 U.S.C.
and * § 1343; Forfeiture, 18 U.S.C.
EAM PENG CHOU, «  § 982(a)(2)(A))
¥
Defendants. * UNDER SEAL
*
*
RHR
INDICTMENT
COUNT ONE
(Conspiracy)

The Grand Jury for the District of Maryland charges that at all times relevant to this

Indictment:
Introduction

1, The defendants MEAN PEACH (“PEACH”), CHONNATHASON HAS
(“HAS”), a/k/a “Bora Has,” and EAM PENG CHOU (“CHOU”) were residents of
Philadelphia, Pennsylvania.

2, Company A, which was located in Linthicum, Maryland, was engaged in the
business of manufacturing personal products, such as hair care, hair dye and lotions.

3. Co-conspirator #1, a resident of Bel Air, Maryland, was employed as the Director
of Planning, Logistics and Control at Company A. In that position, :Co-conspirator #1 was

responsible for determining the timing and volume requirements for materials used in the
manufacturing operations at Company A. Co-conspirator #1 had the authority to approve -
payments of invoices submitted by vendors and service providers without obtaining approval from
anyone else at Company A.

4, A “shell entity” is a legal business entity registered or incorporated under a state
law which does not conduct actual or legitimate business and does not have significant financial
or physical assets.

The Scheme and Artifice to Defraud

5. From in or before August, 2015, and continuing until in or about March, 2019, in

the District of Maryland and elsewhere, the defendants,

MEAN PEACH,

CHONNATHASON HAS,
a/k/a Bora Has,
and
EAM PENG CHOU,

together with Co-conspirator #1 and others known and unknown to the Grand Jury, did knowingly
and willfully devise and intend to devise a scheme and artifice to defraud Company A and to obtain
money and property by means of materially false and fraudulent pretenses, representations, and
material omissions (‘the scheme to defraud”), namely that Co-conspirator #1] would approve and
submit to Company A false and fraudulent invoices in the names of various shell entities for
services and products that had never been provided to Company A for which Company A would
issue checks that were then cashed and caused to be cashed by the defendants in Pennsylvania.

The Conspiracy

6. Beginning in or before August, 2015, and continuing until in or about March, 2019,

in the District of Maryland and elsewhere,
MEAN PEACH,
CHONNATHASON HAS,
a/k/a “Bora Has,”
and
EAM PENG CHOU,
the defendants, Co-conspirator #1, and other persons known and unknown to the Grand Jury, did
knowingly and unlawfully combine, conspire, confederate, and agree together and with each other
to commit the following offenses against the United States,:

a. to unlawfully transport, transmit, transfer and cause to be transported, transmitted,
and transferred in interstate commerce securities stolen, converted and taken by fraud and having
a value of more than $5,000, in violation of Title 18, United States Code, Section 2314; and

b. to knowingly execute the scheme to defraud through the use of interstate wires in
violation of Title 18, United States Code, Section 1343.

Object of the Conspiracy and Scheme to Defraud

7. The object of the conspiracy and scheme to defraud was for PEACH, HAS and
CHOU, along with other co-conspirators, to obtain money from Company A through the use of
materially false and fraudulent representations by causing the submission of false invoices in the
names of various shell entities to Company A for services and products that were never provided
to Company A.

Manner and Means of the Conspiracy and Scheme to Defraud
8. It was a part of the conspiracy and scheme to defraud that the defendants used a

Maryland shell entity in the name of MPC II, LLC (“MPC”). MPC’s business address was a mail

box in a Mail Bag Plus store located in Elkton, Maryland.
9. It was further a part of the conspiracy and scheme to defraud that the defendants
used a New Jersey shell entity in the name of Marka Warehouse System LLC (“Marka”).
Marka’s business address was a mail box in a UPS Store located in Westmont, New Jersey.

10. It was further a part of the conspiracy and scheme to defraud that the defendants
used a Virginia shell entity in the name of SMNI LLC, also known as SMNT LLC (collectively
“SMNI”). SMNI’s business address was a mail box at a UPS Store located in Arlington,

Virginia.

11. ‘It was further a part of the conspiracy and scheme to defraud that PEACH, HAS
and CHOU and other co-conspirators caused to be submitted false and fraudulent invoices in the
names of MPC, SMNI and Marka (collectively “the shell entities”) to Company A for services and
supplies that were never actually provided to Company A.

12. ‘It was further a part of the conspiracy and scheme to defraud that Co-conspirator
#1 would approve the false and fraudulent shell entity invoices by initialing the invoices and
submitting them to Company A’s accounting department for payment.

13. It was further a part of the conspiracy and scheme to defraud that Co-conspirator
# | would sometimes pick up the checks issued by Company A on the false and fraudulent invoices
from the accounting department for the purpose of hand-delivering the checks to HAS or one of
the other co-conspirators.

14. It was further a part of the conspiracy and scheme to defraud that on other
occasions, Company A’s accounting department would mail the checks issued on the false and
fraudulent invoices to the particular shell entity’s business address.

15. ‘It was further a part of the conspiracy and scheme to defraud that PEACH, HAS

and CHOU would transmit and cause to be transmitted the fraudulently obtained Company A
checks from the State of Maryland to the State of Pennsylvania and then cash and cause to be
cashed those checks at check cashing facilities located in Philadelphia, Pennsylvania.

16. It was further a part of the conspiracy and scheme to defraud that after a Company
A check issued to one of the shell entities was cashed, Co-conspirator #1 would receive a portion
of the total amount of that check.

17. As a result of the conspiracy and scheme to defraud, the defendants caused
Company A to issue approximately $2.4 million in checks for goods and services that 1t never
received.

Overt Acts

18. In furtherance of the conspiracy and to effect the objects of the conspiracy, at least
one of the conspirators performed and caused to be performed one of the following overt acts on
or about the dates set forth below in the District of Maryland and elsewhere:

a. On or about August 4, 2015, Co-conspirator #1 initialed and approved for payment
a fraudulent MPC invoice to Company A in the amount of $9,545.

b. On or about August 18, 2015, Co-conspirator #1 initialed and approved for payment
a fraudulent MPC invoice to Company A in the amount of $9,820.

c. On or about August 24, 2015, PEACH filed and caused to be filed Articles of
Organization in the State of Maryland for MPC.

d. On or about September 17, 2015, Co-conspirator #1 initialed and approved for
payment a fraudulent MPC invoice to Company A in the amount of $10,485.

€. On or about September 24, 2015, Co-conspirator #1 initialed and approved for
payment a fraudulent MPC invoice to Company A in the amount of $12,845.

f. On or about November 12, 2015, Co-conspirator #1 initialed and approved for
payment three fraudulent MPC invoices to Company A in the amounts of $12,905, $9,190 and
$14,185.

g. On or about August 10, 2016, Co-conspirator #1 initialed and approved for payment
two fraudulent MPC invoices to Company A, one in the amount of $18,255 and the other in the
amount of $21,305.

h. On or about September 28, 2016, Co-conspirator #1 initialed and approved for
payment a fraudulent Marka invoice to Company A in the amount of $44,543.32.

i. On or about November 14, 2016, CHOU signed and caused to be signed a State of
New Jersey Division of Revenue Public Records Filing for New Business Entity form for the
formation of Marka Warehouse System, LLC.

j. On or about December 30, 2016, PEACH entered into a mail box rental service
agreement in the name of SMNT LLC at the UPS Store #4832, located in Arlington, Virginia.

k. On or about December 30, 2016, PEACH signed an Application for Delivery of
Mail through Agent with The UPS Store #4832 for SMNT, LLC.

1. On or about January 4, 2017, Co-conspirator #1 initialed and approved for payment
a fraudulent Marka invoice to Company A in the amount of $35,055.15.

m. Between on or about December 30, 2016, and February 24, 2017, HAS authorized
and caused to be authorized UPS Store # 4832 to charge a Master Card credit account held in the
name of HAS and ending in #2387 for the rental fee for the mail box rented in the name of PEACH
and SMNT.

n. On or about May 12, 2017, CHOU rented and caused to be rented mailbox #168 at
The UPS Store #6687.

0. On or about May 18, 2017, Co-conspirator #1 initialed and approved for payment
a fraudulent Marka invoice to Company A in the amount of $47,758.30.

p. On or about October 19, 2017, CHOU executed an Account Resolution form in the
name of Marka, authorizing himself to cash checks made payable to Marka at a check cashing
facility located in Philadelphia, Pennsylvania.

q- On or about March 26, 2018, Co-conspirator #1 initialed and approved for payment
a fraudulent SMNI invoice to Company A in the amount of $69,050.

r. On or about April 9, 2018, PEACH, as President of SMNI, LLC, and HAS, as
Operation Manager, executed and caused to be executed a Power of Attorney that authorized HAS,
among other things, to pick “up all the checks from contracting companies to deposit into the
company’s bank account, and sometimes cash the checks at checks [sic] cashing place.”

S. On or about June 13, 2018, Co-conspirator #1 initialed and approved for payment
a fraudulent Marka invoice to Company A in the amount of $35,621.30. |

t. On or about June 19, 2018, Co-conspirator #1 initialed and approved for payment
three fraudulent SMNI invoices to Company A in the amounts of $25,045, $24,360, and $27,590.

ue On or about December 1, 2018, the defendants created and caused to be created an
email account, smnillc! @gmail.com, with the subscriber name of MEAN PEACH.

v. On or about December 13, 2018, HAS accepted and signed a receipt for the delivery
of an envelope containing a C-Care check made payable to SMNI, LLC in the amount of $49,165,

at 5718 N. 3" Street, Philadelphia, PA 19120.

18 U.S.C. § 37]
COUNTS TWO THROUGH ELEVEN
(Interstate Transportation of Stolen Property)
And the Grand Jury for the District of Maryland further charges:
1. The allegations of Count One, Paragraphs 1-5 and 7-18, are re-alleged and
incorporated herein by reference.
2. On or about the dates set forth below, within the District of Maryland and
elsewhere, the defendants,
MEAN PEACH,
CHONNATHASON HAS,
a/k/a “Bora Has,”
and
EAM PENG CHOU,
did unlawfully transport, transmit, transfer and cause to be transported, transmitted, and
transferred in interstate commerce from the State of Maryland to the State of Pennsylvania, the

following securities having a value of more than $5,000, knowing said securities to have been

stolen, converted and taken by fraud:

 

COUNT DATE DESCRIPTION OF SECURITY

 

2 10/23/15 Company A check #052015, made
payable to MPC II, LLC, in the amount of
$10,485

3 10/23/15 Company A check #052085, made
payable to MPC II, LLC, in the amount of
$12,845

4 12/22/15 Company A check #052659, made
payable to MPC I, LLC, in the amount of
$23,375

5 12/30/15 Company A check #052764, made
payable to MPC II, LLC, in the amount of

$12,905

6 12/13/16 Company A check #056570, made
payable to MPC II, LLC, in the amount of
$39,440

 

 

 

 

 

 

 

 

 
 

 

12/13/16

Company A check #056577, made
payable to Marka Warehouse System,
LLC, in the amount of $52,770.51

 

12/29/16

Company A check #056735, made
payable to MPC Ii, LLC, in the amount of
$60,015

 

12/29/16

Company A check #056737, made
payable to Marka Warehouse System,
LLC, in the amount of $39,364.16

 

id

8/31/17

Company A check #059585, made
payable to SMNI LLC, in the amount of
$47,065

 

11

 

3/28/18

 

Company A check #061747, made
payable to Marka Warehouse System,
LLC, in the amount of $33,013.70

 

18 U.S.C. § 2314

a

 
COUNTS TWELVE AND THIRTEEN

(Wire Fraud)

The Grand Jury for the District of Maryland further charges:

1. The allegations of Count One, Paragraphs 1-5 and 7-18, are re-alleged and

incorporated herein by reference.

2. On or about the dates set forth below, in the District of Maryland and elsewhere,

the defendants,

MEAN PEACH,
CHONNATHASON HAS,
a/k/a “Bora Has”

and
EAM PENG CHOU

for the purpose of executing the scheme and artifice to defraud, transmitted and caused to be

transmitted by wire communication in interstate commerce, sounds, writings, signs and symbols,

to wit:

 

COUNT

DATE

DESCRIPTION

 

12

12/1/18

an email sent from smnillc]@gmail.com
to ap(@ccarellc.com in Maryland,

demanding payment for two SMNI
invoices, which transmission was routed
through a server located outside the State
of Maryland

 

13

 

 

12/2/18

 

an email sent from smnillcl @gmail.com
to ap@ccarelle.com in Maryland, with
two SMNI invoices, which transmission
was routed through a server located
outside the State of Maryland.

 

18 U.S.C. § 1343

10

 
FORFEITURE

The Grand Jury further fmds that:

1. Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), upon conviction of

an offense in violation of 18 U.S.C. § § 371, 1343 and 2314, as alleged in Counts One through

Thirteen, the United States shall seek forfeiture of all property, real and personal, which constitutes

and is derived from proceeds traceable to the offenses. The property to be forfeited includes, but

is not limited to, a money judgment in an amount that is equal to the value of the proceeds of the

scheme to defraud, which amount is at least $2,470,000.

2. If any of the property described above, as a result of any act or omission of the
defendant:
a. camnot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
€. has been commingled with other property which cannot be divided without

difficulty, the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 28, United States

11
Code, Section 2461(c).

18 U.S.C. § 981(a)(IKC); 21 U.S.C. § 853; 28 U.S.C. § 2461 (c); F.R.CrimP. 32.2

 

Robert K. Hur

United States Attorney for t
District of Maryland

A TRUE BILL:

ZO {WEF

Date

SIGNATURE F REDACTED:

Forepérson

12
